UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-7041


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RYAN DUANE DENT, a/k/a Little Man, a/k/a Man Dingo, a/k/a
Dingo,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:09-cr-00016-GEC-1)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan Duane Dent, Appellant Pro Se.       Grayson A. Hoffman,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ryan Duane Dent appeals the district court’s order denying

his   motion   for    a    sentence   reduction.    We    have    reviewed   the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                  United States v.

Dent, No. 5:09-cr-00016-GEC-1 (W.D. Va. June 15, 2015).                 We deny

Dent’s   motion      for   counsel.     We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                        2